Citation Nr: 0625328	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected bilateral hearing loss, currently evaluated at 10 
percent.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted service connection for hearing loss of the 
right ear and rated it with the veteran's already service-
connected hearing loss in the left ear, which resulted in a 
10 percent rating for his bilateral hearing loss.  The RO 
issued a notice of the decision in March 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) in July 
2003.  Subsequently, in November 2003 the RO provided a 
Statement of the Case (SOC), and thereafter, in January 2004, 
the veteran timely filed a substantive appeal.  The RO issued 
a Supplemental Statement of the Case (SSOC) in May 2004.

The veteran initially had requested a Travel Board hearing on 
this matter in his substantive appeal, but subsequently 
withdrew that request in January 2004.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in August 2006.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The average puretone decibel losses and speech 
discrimination percentages from October 2002, April 2003 
and April 2004 VA audiological examinations convert to 
Roman numeral designations of I for the right ear and XI 
for the left ear.  






CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.85, 4.86 & Tables VI, 
VII.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The March 2003 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service-connected 
hearing loss had worsened or increased in severity.  Such 
proof could take the form of medical evidence or statements 
by the veteran or other individuals describing the veteran's 
symptoms.  This correspondence disclosed VA's duty to obtain 
certain evidence for the veteran, such as VA medical records, 
as well as its obligation to help attain other relevant 
records not in the Federal Government's possession, provided 
the veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining private records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  A March 2004 
correspondence reiterated all of these points and further 
asked the veteran to inform VA of any other relevant evidence 
that he believed would support his claim.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim for an increased rating based on its 
mechanical application of relevant rating criteria renders 
moot any question about a different disability rating and 
effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the March 
17, 2003 RO decision that is the subject of this appeal in 
its March 13, 2003 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received 3 
VA audiological examinations in October 2002, April 2003 and 
April 2004, which were thorough in nature and adequate for 
the purposes of deciding this claim.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through § 4.87, which contain the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
entitled "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
the Table, and locating the designation found at the 
intersection of those two figures.  38 C.F.R. § 4.85(b) & 
Table VI; see Acevedo-Escobar, supra (noting that the Board 
simply must apply the scores provided by the exam to the 
slots in Table VI to calculate the Roman numeral designation 
for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition 
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average).  
It provides that "Table VIa will be used when . . . 
indicated under the provisions of § 4.86."  38 C.F.R. 
§ 4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) 
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states that "[w]hen 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).  

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board determines that a preponderance of the evidence 
weighs against the veteran's claim for an increased rating 
for his service-connected bilateral sensorineural hearing 
loss, currently evaluated at 10 percent, as none of the VA 
audiological examinations of record contain results that meet 
the criteria for the assignment of a higher rating. 

October 2002 VA Audiological Examination
The veteran's October 2002 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 30, 20, 50 and 
80 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 105, 105, 
115 and 115 were reported at frequencies of 1000, 2000, 3000, 
and 4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 45 for the right ear and 110 for 
the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 96 percent discrimination for 
the right ear and none were reported (or 0 percent) for the 
left ear.  The audiologist diagnosed the veteran with mild to 
profound hearing loss in the right ear and noted that the 
veteran had no measurable hearing to the limits of the 
audiometer.  

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 45 average puretone threshold and 96 percent speech 
recognition leads to a designation of I; application of the 
left ear scores of 110 average puretone threshold and 0 
percent speech recognition leads to a designation of XI.  
Inserting the Roman numeral designations of I and XI into 
Table VII yields a disability rating of 10 percent.  
Accordingly, the Board concludes that the veteran is not 
entitled to a disability rating in excess of 10 percent for 
bilateral hearing loss based on the results of this 
examination.  See Lendenmann, 3 Vet. App. at 349.

April 2003 VA Audiological Examination
The veteran's April 2003 VA audiological examination 
contained similar scores.  For the puretone threshold test, 
in the right ear, decibels of 20, 20, 55 and 70 were reported 
for frequencies of 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 100 were reported 
at all frequencies of 1000, 2000, 3000, and 4000 hertz.  The 
average of these puretone threshold scores amounted to 41 for 
the right ear and 100 for the left ear.  The Maryland (CNC) 
word list speech recognition test again demonstrated 96 
percent discrimination for the right ear and none were 
reported (or 0 percent) for the left ear.  This audiologist 
diagnosed the veteran with moderate to severe sensorineural 
hearing loss from 3000 to 8000 hertz in the right ear and 
indicated that the veteran displayed no response in the left 
ear within the limits of the equipment used.    

Examining Table VI to determine the Roman numeral 
designations for each ear, the Board observes that the 
application of the right ear scores of 41 average puretone 
threshold and 96 percent speech recognition leads to a 
designation of I; application of the left ear scores of 100 
average puretone threshold and 0 percent speech recognition 
leads to a designation of XI.  As with the October 2002 
examination, inserting these 2 designations of I and XI into 
Table VII yields a disability rating of 10 percent.  
Accordingly, the veteran is not entitled to an evaluation in 
excess of 10 percent on the basis of this examination.  See 
Lendenmann, 3 Vet. App. at 349.


April 2004 VA Audiological Examination 
The scores from the veteran's April 2004 VA examination lead 
to the same results.  The veteran generated the following 
audiological scores: For the puretone threshold test, in the 
right ear, decibels of 30, 25, 60 and 75 were reported for 
frequencies of 1000, 2000, 3000 and 4000 hertz respectively; 
in the left ear, decibels of 105 were reported at all 
frequencies of 1000, 2000, 3000, and 4000 hertz.  The average 
of these puretone threshold scores amounted to 48 for the 
right ear and 105 for the left ear.  The Maryland (CNC) word 
list speech recognition test demonstrated 96 percent 
discrimination for the right ear and 0 percent for the left 
ear.  The audiologist diagnosed the veteran with mild to 
profound high frequency sensorineural hearing loss in the 
right ear and profound hearing loss in the left ear.  

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 48 average puretone threshold and 96 percent speech 
recognition leads to a designation of I; application of the 
left ear scores of 105 average puretone threshold and 0 
percent speech recognition leads to a designation of XI.  As 
with the October 2002 and April 2003 figures, inserting these 
Roman numeral designations into Table VII yields a disability 
rating of 10 percent.  The veteran therefore is not entitled 
to an increased disability rating for his bilateral hearing 
loss based on this examination.  See Lendenmann, 3 Vet. App. 
at 349.  

The Board parenthetically notes that in light of the 
veteran's high left ear average puretone threshold test 
scores, 38 C.F.R. § 4.86(a), relating to exceptional patterns 
of hearing impairment when the puretone threshold 1000, 2000, 
3000, and 4000 hertz is 55 decibels or more, applies.  Its 
application, however, does not affect the outcome of this 
appeal, as insertion of the veteran's left ear average 
puretone decibel scores of 110 (October 2002 exam), 100 
(April 2003 exam) or 105 (April 2004 exam) to Table VIa 
results in the same Roman numeral designation of XI as each 
of these scores had yielded in Table VI.  Accordingly, 
regardless of whether the Board employs Table VI or Table VIa 
to ascertain the veteran's left ear Roman numeral 
designation, the designation remains the same.  The Board 
also comments that 38 C.F.R. § 4.86(b) has no application to 
the instant case.

The Board acknowledges the veteran's assertion, contained in 
his June 2004 correspondence, that he felt as if he had been 
treated unfairly in the evaluation, as well as his accredited 
representative's contention that the VA audiometric testing 
procedures failed to test "under the ordinary conditions of 
daily life," and therefore could not register the veteran's 
hearing loss accurately.  Brief at 2-3 (June 28, 2006).  With 
respect to the adequacy of the speech recognition and other 
auditory examination scores, the Board notes that 38 C.F.R. § 
4.85(a) renders the puretone threshold and speech 
discrimination tests mandatory for an evaluation of a 
disability rating.  38 C.F.R. § 4.85(a) ("An examination for 
hearing impairment for VA purposes . . . must include a 
controlled speech discrimination test . . . and a puretone 
audiometry test") (Emphasis added).  The Board is bound, 
both by statute and regulation, to follow such provisions.  
See 38 U.S.C.A. § 7104 ("The Board shall be bound in its 
decisions by the regulations of the Department"); 38 C.F.R. 
§ 20.101(a) ("In its decisions, the Board is bound by 
applicable statutes [and] the regulations of the [VA]").  As 
such, the Board has no choice but to follow the directives of 
38 C.F.R. § 4.85(a) and rely on such tests to discern the 
disability rating for the veteran's hearing loss.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see also 38 C.F.R. § 
4.85(b)-(e) (expressly employing puretone audiometry test 
results and results from speech discrimination test).  

The same rationale applies with respect to the veteran's 
disagreement with the 10 percent disability rating.  Pursuant 
to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining this rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the 
numerical data generated from the veteran's audiological 
examinations.  See Lendenmann, 3 Vet. App. at 349.  In this 
regard, the Board exercises no discretion, and simply must 
apply the test score numbers to the relevant Tables.  See 38 
C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As 
noted above, the all of the VA examination scores 
conclusively led to the 10 percent disability rating, and the 
Board lacks the authority to operate outside the bounds of 
applicable regulatory provisions, including the guidelines 
for the assignment of disability ratings set forth in 38 
C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).  

While the Board empathizes with the veteran's hearing 
impairment and apparent dissatisfaction with the current 
rating, and does not dispute the fact that he has a hearing 
disability, the Board must conclude, based on the results of 
mandatory auditory tests and the mechanical application of 
relevant regulations by which the Board is bound, that the 
level of his disability does not rise to a rating beyond 10 
percent.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101(a).

The Board further acknowledges the veteran's assertion that 
he believed the October 2002 VA examiner to be unqualified to 
give the audiological examination and that he accordingly did 
not receive a "true hearing examination."  His accredited 
representative also asserted that VA failed to fulfill its 
VCAA duties to assist the veteran by providing an inadequate 
medical examination based on testing procedures.  Brief at 3 
(June 28, 2006).  The veteran, however, has provided no 
evidence to support his contention apart from his bare 
assertion.  Additionally, the Board notes that the veteran 
received three VA audiological examinations, all of which the 
Board has determined were adequate for the purposes of this 
appeal.

The Board also comments that the veteran's April 2004 
correspondence, in which he recounted his active service 
experiences, noise exposure and poor performance on hearing 
tests in 1960, the accompanying photograph of the aircraft on 
which he worked during service, and the photocopy of his work 
orders at that time, are not relevant to the instant appeal.  
The fact that the veteran's hearing loss is linked to service 
is not in dispute.  The question here is the severity of his 
hearing loss in recent years.  None of these documents 
pertains to a worsening or increase in severity of the 
veteran's service-connected bilateral hearing loss.  
Accordingly, the Board affords no weight to this evidence.      

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating for his disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that an 
increased rating is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


